Case 2:21-cv-00226-PKC-AKT Document 1-1 Filed 01/15/21 Page 1 of 13 PagelD #: 5

 

Exhibit “A”

 
 

 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM INDEX NO. 606019/2020

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/28/2020
SUPREME COURT OF THE STATE OF NEW YORK — Index No.:
COUNTY OF SUFFOLK Date Filed:
---- --- ~-X
AUDREY ANDERSON, Plaintiff designates
Suffolk County as
Plaintiff, Place of Trial
~against- SUMMONS

The basis of venue is
Plaintiffs residence
TARGET CORPORATION, SUFFOLK COUNTY
FAE HOLDINGS 463465R, LLC,
FIRST AMERICAN EXCHANGE COMPANY, LLC
fik/a FAE HOLDINGS 463465R LLC and Plaintitf resides at
FIRST AMERICAN EXCHANGE COMPANY, LLC 93 Cumberbach Street
Wyandanch, NY 11798
Defendants.
x

 

To the above-named Defendants:

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
a copy of your answer, or if the complaint is not served with the summons, to serve a notice of
appearance on the Plaintiff's attorney within twenty (20) days after the service of this summons,
exclusive of the day of service or within thirty (30) days after the service is complete if the
summons is not personally delivered to you within the State of New York: and in the case of
your failure to appear or answer, judgment will be taken against you by default for the relief
demanded in the complaint.

  
    
  
 

FL 2F 2020 Yours,
Ls

THE SODIERN@G LAW FIRM, P.C.

Ajtorneys for Plaintiff

45 Pinelawh Road, Suite 130N

Melville, New York 11747

(631) 752-8580

a) Melville, New York

Defendant(s) address:
TARGET CORPORATION FAE HOLDINGS 463465R, LLC

1000 Nicollet Mall First American Exchange Company
Minneapolis, MN 55403 215 South State Street — Suite 380
c/o Secretary of State Salt Lake City, UT 84111

c/o Secretary of State

FIRST AMERICAN EXCHANGE COMPANY LLC
1000 Nicollet Mall

Minneapolis, MN 55403

c/o Secretary of Staie

 

1 of 12
 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM INDEX NO.
NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

aes x Index No.
AUDREY ANDERSON,

Plaintiff VERIFIED COMPLAINT

-against-

TARGET CORPORATION,
FAE HOLDINGS 463465R, LLC,
FIRST AMERICAN EXCHANGE COMPANY, LLC
f/k/a FAE HOLDINGS 463465R LLC and
FIRST AMERICAN EXCHANGE COMPANY, LLC

Defendants.

4

 

Plaintiff, AUDREY ANDERSON, by her attorneys, THE ODIERNO LAW FIRM,
P.C. complaining of the Defendants, respectfully sets forth the following:

lL, At all times hereinafter mentioned, Plaintiff was and continucs to be a resident of
the County of Suffolk, State of New York.

2. Upon information and belief at all times herein mentioned the Defendant
TARGET CORPORATION was and still is a foreign corporation duly organized under and by
virtue of the laws of the State of Minnesota and authorized to conduct business in the State of
New York.

3, Upon information and belief at all times herein mentioned Defendant FAE
HOLDINGS 463465R, LLC was and still is a domestic limited liability company duly authorized
to do business in the State of New York.

4, Upon information and belief at all times herein mentioned Defendant FIRST
AMERICAN EXCHANGE COMPANY, LLC f/k/a FAE HOLDINGS 463465R, LLC was and

still is a domestic business corporation duly authorized to do business in the State of New York.

2 of 12

 

606019/2020
05/28/2020
 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM
NYSCEF DOC. NO. 1 RECEIVED NYSCEF:;

 

5. Upon information and belief at all times herein mentioned the Defendant FIRST
AMERICAN EXCHANGE COMPANY, LLC was and still is a domestic corporation duly
organized under and by virtue of the laws of the State of Minnesota.

6. Upon information and belief at all times herein mentioned Defendant FIRST
AMERICAN EXCHANGE COMPANY, LLC was and still is a foreign corporation duly
organized under and by virtue of the laws of the State of Minnesota.

7. Upon information and belief at all times herein mentioned Defendant FIRST
AMERICAN EXCHANGE COMPANY, LLC was and still is a company duly organized under
and by virtue of the laws of the State of Minnesota.

8. Upon information and belief the Defendant TARGET CORPORATION is the
legal owner of the premises commonly known as 100 Willow Street, Farmingdale County of
Nassau State of New York.

9, Upon information and belief, the Defendant TARGET CORPORATION is the
legal owner of the premises commonly known as 100 Willow Street, Farmingdale, New York,
including but not limited to the parking lot in front of said premises.

10. Upon information and belief, the Defendant TARGET CORPORATION would
either themselves or have on their behalf agents, servants, employees or assigns, maintain,
manage, operate, control, lease/rent, construct and fix the premises commonly known as 100
Willow Street, Farmingdale, New York, including but not limited to the parking lot in front of
said premises.

11. That on the 17th day of October 2019, and for some time prior thereto, the
Defendant TARGET CORPORATION, would either themselves or have on their behalf agents,

servants, employees or assigns, maintain, manage, operate, control, lease/rent, construct and fix

3 of 12

 

INDEX NO. 606019/2020
05/28/2020
 

 

 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM INDEX NO. 606019/2020
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/28/2020

the premises commonly known as 100 Willow Street, Farmingdale New York including, but not
limited to, the parking in front of said premises.

12. Upon information and belief the Defendant FAE HOLDINGS 463465R, LLC is
the legal owner of the premises commonly known as 100 Willow Street, Farmingdale County of
Nassau State of New York.

13, Upon information and belief, the Defendant FAE HOLDINGS 463465R, LLC is
the legal owner of the premises commonly known as 100 Willow Street, Farmingdale, New
York, including but not limited to the parking lot in front of said premises.

14. Upon information and belief, the Defendant FAE HOLDINGS 463465R, LLC
would either themselves or have on their behalf agents, servants, emplovees or assigns, maintain,
manage, operate, control, lease/rent, construct and fix the premises commonly known as 100
Willow Street, Farmingdale, New York, including but not limited to the parking lot in front of
said premises.

15. That on the 17th day of October 2019, and for some time prior thereto, the
Defendant FAE HOLDINGS 463465R. LLC would either themselves or have on their behalf
agents, servants, employees or assigns, maintain, manage, operate, control, lease/rent, construct
and fix the premises commonly known as 100 Willow Street, Farmingdale New York including,
but not limited to, the parking in front of said premises.

16. | Upon information and belief the Defendant FIRST AMERICAN EXCHANGE
COMPANY, LLC F/K/A FAE HOLDINGS 463465R, LLC is the legal owner of the premises
commonly known as 100 Willow Street, Farmingdale County of Nassau State of New York.

17. Upon information and belief, the Defendant FIRST AMERICAN EXCHANGE

COMPANY, LLC F/K/A FAE HOLDINGS 463465R, LLC is the legal owner of the premises

4 of 12
 

 

 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM} INDEX NO. 606019/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/28/2020

commonly known as 100 Willow Street, Farmingdale, New York, including but not limited to
the parking lot in front of said premises.

18. Upon information and belief, the Defendant FIRST AMERICAN EXCHANGE
COMPANY, LLC F/K/A FAE HOLDINGS 463465R, LLC would either themselves or have on
their behalf agents, servants, employees or assigns, maintain, manage, operate. control,
lease/rent, construct and fix the premises commonly known as 100 Willow Street, Farmingdale,
New York, including but not limited to the parking lot in front of said premises.

19. That on the 17th day of October 2019, and for some time prior thereto, the
Defendant FIRST AMERICAN EXCHANGE COMPANY, LLC F/K/A FAE HOLDINGS
463465R, LLC would either themselves or have on their behalf agents, servants, employees or
assigns, maintain, manage, operate, control, lease/rent. construct and fix the premises commonly
known as 100 Willow Street, Farmingdale New York including, but not limited to, the parking in
front of said premises.

20. | Upon information and belief the Defendant FIRST AMERICAN EXCHANGE
COMPANY, LLC is the legal owner of the premises commonly known as 100 Willow Street,
Farmingdale County of Nassau State of New York.

21. | Upon information and belief, the Defendant FIRST AMERICAN EXCHANGE
COMPANY, LLC is the legal owner of the premises commonly known as 100 Willow Street,
Farmingdale, New York, including but not limited to the parking lot in front of said premises.

22. Upon information and belief, the Defendant FIRST AMERICAN EXCHANGE
COMPANY, LLC would either themselves or have on their behalf agents, servants, employees

or assigns, maintain, manage, operate, control, lease/rent, construct and fix the premises

5 of 12
 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

 

commonly known as 100 Willow Street, Farmingdale, New York, including but not limited to
the parking lot in front of said premises.

23. That on the 17th day of October 2019, and for some time prior thereto, the
Defendant FIRST AMERICAN EXCHANGE COMPANY, LLC would either themselves or
have on their behalf agents, servants, employees or assigns, maintain, manage, operate, control,
lease/rent, construct and fix the premises commonly known as 100 Willow Street, Farmingdale
New York including, but not limited to, the parking in front of said premises.

24, That on the 17" day of October 2019, and for some time prior thereto, pedestrians
such as the Plaintiff would lawfully and legally traverse and/or utilize the aforementioned
premises.

25. That on the 17th day of October 2019, Plaintiff AUDREY ANDERSON was
carefully and lawfully walking as a pedestrian at the aforementioned location when she was
caused, allowed and permitted to trip and fall due to a defective parking lot and sustained serious
injury.

26. That on the 17" day of October 2019, the Plaintiff was carefully walking on the
aforementioned premises when she was caused to trip and fall over a pothole on the parking lot
which was defective creating a hazardous and dangerous condition and/or tripping and falling
hazard for members of the public such as the Plaintiff, thereby sustaining serious personal
injuries.

27. That on the 17th day of October 2019, and for some time prior thereto, the
Detendants, its agents, servants, assigns, and/or employees or contract vendees negligently

maintained said parking lot causing a danger and nuisance to those lawfully upon said premises

 

INDEX NO. 606019/2020
05/28/2020
 

 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM INDEX NO. 6
NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

thereof, including the Plaintiff AUDREY ANDERSON, by failing to keep same safe and free of
dangerous structure defects and maintain/retain same in good condition.

28. The Defendants, their servants, agents, employees, and/or assigns were careless
and negligent in the upkeep management, control, maintenance and operation of the subject area
of the parking lot in that same had been improperly repaired, maintained, inspected, operated
and/or controlled causing a danger and nuisance to those lawfully upon said premises, thereof,
including the Plaintiff herein, by failing to keep same safe and free of potholes, dangerous debris,
structural defects and in good repair; in failing and omitting to warn and give notice to the
Plaintiff of the dangers and hazards existing; in carelessly and negligently failing and omitting to
provide and/or furnish the Plaintiff with safe and proper means of egress and ingress in and
about the subject area. |

29. The Defendants, their agents, servants and /or employees were negligent in that
they failed to properly maintain their premises, in causing, allowing or permitting a dangerous
condition to exist so as to constitute a trap and/or nuisance to the detriment of those traversing
over same: in affirmatively creating a dangerous and hazardous condition; in carelessly and
negligently failing to repair the aforementioned potholes in said parking lot; in allowing same to
become and remain in a dangerous and unsafe condition, when said condition existed for such a
period of time that the Defendants, their agents, servants, and/or employees knew or should have
known of said condition: in carelessly and negligently causing and permitting the parking lot to
become and to remain in a dangerous, unsafe and impassable condition, when the Defendants
were aware or should have been aware that the use of the parking lot was likely to and would
result in injury to those lawfully making use of it; and in the exercise of reasonable care failed,

neglected, and omitted to properly inspect and maintain the parking lot; in failing and omitting to

7 AF 19

 

06019/2020
05/28/2020
 

 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM INDEX NO. 6

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

warm and give notice to the Plaintiff of the dangers and hazards existing; in carelessly and
negligently failing and omitting to provide and/or furnish the Plaintiff with safe and proper
means of egress and ingress in and about, and affirmatively caused said dangerous and unsafe
condition in the parking lot, in failing and omitting to inspect and keep safe the premises in use
by member of the public; and in otherwise being careless, reckless and negligent with regard to
the premises.

30. The Defendants, their agents, servants, assigns, and/or employees or contract
vendees, were negligent, careless and/or reckless for failing to properly barricade or rope off, or
use proper signal devices to safeguard members of the public from entering onto or from coming
into contact with the aforesaid dangerous and defective condition.

31. Actual and constructive notice is claimed in that Defendants created the condition
by negligently, carelessly and recklessly improperly maintaining, managing, operating and/or
creating the subject area; in that the condition was or should have been obvious to the
Defendants, their agents, servants, assigns, and/or employees or contract vendees had it inspected
same; Defendants created, allowed and permitted same to continue to exist for a period of time
prior to the time of the accident; and reasonable inspection would have enabled the named
Defendants to realize and correct the dangerous condition thereby giving them notice of same.

32, That by reason of the aforesaid, Plaintiff AUDREY ANDERSON was caused to
sustain severe and serious personal injuries as a result of Defendants’ negligence.

33. That the aforesaid occurrence was caused solely and wholly by reason of the
carelessness, recklessness, and negligence of the named Defendants, the Plaintiff in no way

contributing thereto.

 

06019/2020

05/28/2020
 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM

NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

 

34. That by reason of the aforesaid, in addition to the injuries she has suffered,
Plaintiff still suffers and may continue to suffer in the future great pain; she was compelled to
seek medical care, attention and treatment in an effort to be cured of her said injuries and may in
the future be so required; that she was disabled from attending to her usual duties and activiuies
and may in the future be so disabled; that she was confined to her bed and home and to a hospital
for a period of time and may in the future be so confined; and that the Plaintiff has been
permanently injured.

35. That as a result of the afore-stated, Plaintiff AUDREY ANDERSON was caused
to and did suffer painful and serious injuries to diverse parts of her body and limbs, causing her
to become sick, sore, lame and disabled for a period of time and did suffer personal injuries to
her mind and body, requiring her to obtain medical treatment for said injuries. The injuries
sustained by this Plaintiff are permanent in their nature and character and as such, this Plaintitf
prays this Court to award damages in an amount of relief as this Court deems fair and equitable.
That pursuant to an amendment to 3017(c) of the CPLR, that came into effect November 27,
2003, the Plaintiff cannot assert a specific dollar amount as to the requested relief.

36. That the amount of said damages exceeds the jurisdictional limits of all lower
courts which would otherwise have junsdiction in this matter.

37. That said Defendants may, at any time, request a supplemental demand of
Plaintiff setting for the total damages to which the Plaintiff deems entitled.

WHEREFORE, the Plaintiff seeks judgment against the Defendants in the sum of a fair
and equitable amount as this court deems just and proper, together with the costs and

disbursements of this action. A

Dated: Melville, New York Le

HPAL PF 2020 Y

 

anf 19

 

INDEX NO. 606019/2020
05/28/2020
 

 

Case 2:21-cv-00226-PKC-AKT Document 1-1 Filed 01/15/21 Page 11 of 13 PagelD #: 15

 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM INDEX NO. 606019/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/28/2020

ee Co

THE ODIERN@ LAW FIRM, P.C.

 Attomeys for
145 Pinelaw
Suite 130N
Melville. New York 11747
(631) 752-8580

  
   

 

10 of 12
 

 

 

 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM INDEX NO. 606019/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/28/2020

VERIFICATION

STATE OF NEW YORK )
) SS:

COUNTY OF SUFFOLK )

JOSEPH J. ODIERNO, an attorney, duly admitted to practice, sets forth the
following under penalties of perjury:

I am the attorney for the Plaintiff in the action herein: | have read the annexed
COMPLAINT and know the contents thereof and the same are true to my knowledge, except those
matters therein which are stated to be alleged on information and belief, and as to those matters {
believe them to be true. My belief, as to those matters therein not stated upon knowledge, is based
upon the following:

Information obtained from conversations had with Plaintiff and records in my
possession.

Plaintiff was unavailable and not present in Suffolk County at the time of this
Verification.

Dated: Melville, New York
May 27, 2020

LL te Coin

i
JOSEPH J. ODIERNO™

/

11 of 12
 

 

 

(FILED: SUFFOLK COUNTY CLERK 05/28/2020 03:07 PM INDEX NO. 606019/2020
NYSCEF boc. NO. 1 RECEIVED NYSCEF: 05/28/2020

Index No.:

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

AUDREY ANDERSON,
Plaintiff
-against-

TARGET CORPORATION, FAE HOLDINGS 463465R, LLC, FIRST AMERICAN EXCHANGE
COMPANY, LLC f/k/a FAE HOLDINGS 463465R LLC and FIRST AMERICAN EXCHANGE
COMPANY, LLC

Defendants.

 

SUMMONS and VERIFIED COMPLAINT

 

THE ODIERNO LAW FIRM, P.C.
Attorneys for Plaintiff
145 Pinelawn Road
Suite 130N
Melville, New York 11747
(631) 752-8580

 

To:
Attorneys for:

 

 

Service of a copy of the withinis hereby admitted.

 

 

Dated: Attorneys

 

The undersigned, an attorney duly admitted to practice in the Courts of the State of New York, states:

Pursuant to 22 NYCR 13-1.1, the undersigned hereby certifies under penalty of perjury and as an officer of the court that to the best of
my knowledge, information and belief, formed after an inquiry reasonable under the circumstances, the presentation of this document
or the contentions therein are not frivolous.

Dated:

 

THE ODIERNO LAW FIRM, PC.
Attormeys for Plaintiff

145 Pinelawn Road. Suite 130N
Melville, New York 11747

12 of 12
